Exhibit 10.10(a)

 

SECOND AMENDED AND RESTATED

CONSOLIDATED CONTAINER HOLDINGS LLC

1999 UNIT OPTION PLAN

 

This Second Amended and Restated Consolidated Container Holdings LLC 1999 Unit
Option Plan (the “Plan”), adopted by the Management Committee of Consolidated
Container Holdings LLC (the “Company”) in part on July 20, 2004, and in part on
February 11, 2005, shall amend and restate, in its entirety, the Amended and
Restated Consolidated Container Holdings LLC 1999 Unit Option Plan adopted by
the Management Committee of the Company as of April 29, 2003 (the “Amended
Plan”)

 

1. Purpose of the Plan. This Plan shall be known as the Consolidated Container
Holdings LLC 1999 Unit Option Plan. The purposes of the Plan are (i) to attract
and retain the best available personnel for positions of substantial
responsibility and (ii) to provide incentives to such personnel to promote the
success of the business of Consolidated Container Holdings LLC and its
subsidiaries.

 

2. Definitions. As used herein, the following definitions shall apply:

 

“Amended Plan” means the Amended and Restated Consolidated Container Holdings
LLC 1999 Unit Option Plan adopted by the Management Committee of the Company as
of April 29, 2003

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the committee described in Section 17 that administers the
Plan.

 

“Company” means Consolidated Container Holdings LLC, a Delaware limited
liability company.

 

“Consultant” means any individual who renders services to the Company or any of
its Subsidiaries as a consultant or other type of independent contractor.

 

“Date of Grant” means the date on which an Option is granted pursuant to this
Plan or, if the Committee so determines, the date specified by the Committee as
the date the award is to be effective.

 

“Employee” means any officer or other key employee of the Company or one of its
Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a Unit, the fair market value of such
Unit as determined by the Committee, in its sole discretion. In making such
determination, the Committee may, but shall not be obligated to, commission and
rely upon an independent appraisal of Units.

 

“Initial Plan” means the Consolidated Container Holdings LLC 1999 Unit Option
Plan effective as of July 1, 1999.

 

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company, dated as of May 20, 2004, by and among
Franklin Plastics, Inc., Franklin Holdings, Inc., Reid Plastics Holdings, Inc.,
Vestar Packaging LLC, Vestar CCH LLC, Vestar CCH Preferred LLC and other
parties, as such agreement may be amended from time to time.



--------------------------------------------------------------------------------

“Option” means an option to purchase Units granted pursuant to Section 6 of this
Plan.

 

“Optionee” means any Employee who receives an Option.

 

“Participant” means any Employee or Consultant who receives an Option pursuant
to this Plan.

 

“Plan” means the Second Amended and Restated Consolidated Container Holdings LLC
1999 Unit Option Plan, as amended from time to time.

 

“Redemption Agreement” means a Special Unit Acquisition, Ownership and
Redemption Agreement, the form of which is attached hereto as Exhibit A.

 

“Rule 16b-3” means Rule 16b-3 of the rules and regulations under the Exchange
Act, as Rule 16b-3 may be amended from time to time, and any successor
provisions to Rule 16b-3 under the Exchange Act.

 

“Subsidiary” means any now existing or hereinafter organized or acquired entity
of which more than fifty percent (50%) of the ownership interests therein are
owned or controlled directly or indirectly by the Company or through one or more
Subsidiaries of the Company.

 

“Unit” means an interest of a member of the Company, as such term is defined in
the LLC Agreement.

 

3. Term of Plan. The Management Committee of the Company adopted the Initial
Plan effective as of July 1, 1999. The Management Committee adopted amendments
to the Initial Plan effective as of April 23, 2002, and February 11, 2003. The
Management Committee adopted the Amended Plan to amend and restate the Initial
Plan in its entirety, effective as of April 29, 2003. The Management Committee
adopted this Plan to amend and restate the Amended Plan in its entirety to
incorporate amendments adopted as of July 20, 2004, and February 11, 2005. The
Plan shall continue in effect until terminated pursuant to Section 15. The
Management Committee of the Company adopted the foregoing amendments and this
Plan to reflect changes in the number of Units subject to the Plan, as reflected
in paragraph 4 below.

 

4. Units Subject to the Plan. Except as otherwise provided in Section 16 hereof,
the aggregate number of Units issuable upon the exercise of Options pursuant to
this Plan shall be 27,690,000. If an Option should expire or become
unexercisable for any reason without having been exercised in full, then the
Units that were subject thereto shall, unless the Plan shall have terminated,
become immediately available for the grant of additional Options under this
Plan, subject to the limitations and adjustments set forth above. In addition,
for purposes of calculating the aggregate number of Units that may be issued
under this Plan, only the net Units issued (including the Units, if any,
withheld for tax withholding requirements) shall be counted when Units are used
as full or partial payment for Units issued upon exercise of an Option. Units
tendered by a Participant as payment for Units issued upon such exercise shall
be available for reissuance under the Plan.

 

-2-



--------------------------------------------------------------------------------

5. Eligibility. Options may be granted under Section 6 of the Plan to such
Employees or Consultants as the Committee may determine. Subject to the
limitations and qualifications set forth in this Plan, the Committee shall also
determine the number of Options to be granted, the number of Units subject to
each Option grant, the exercise price or prices of Units subject to each Option,
the vesting and exercise period of each Option, whether an Option may be
exercised as to less than all of the Units subject thereto, and such other terms
and conditions of each Option as are consistent with the provisions of this
Plan.

 

6. Grant of Options. The Committee shall determine the number of Units to be
offered from time to time pursuant to Options granted hereunder and shall grant
Options under the Plan. The grant of Options shall be evidenced by Option
agreements containing such terms and provisions as are approved by the Committee
and executed on behalf of the Company by an appropriate officer.

 

7. Time of Grant of Options. The date of grant of an Option under the Plan shall
be the date on which the Committee awards the Option or, if the Committee so
determines, the date specified by the Committee as the date the award is to be
effective. Notice of the grant shall be given to each Participant to whom an
Option is granted promptly after the date of such grant.

 

8. Price. The Committee shall determine, at the Date of Grant, the exercise
price for each Unit subject to an Option (the “Exercise Price”) granted pursuant
to Section 6 of the Plan.

 

9. Vesting. Each Option award under the Plan shall vest or be subject to
forfeiture in accordance with the provisions set forth in the applicable Option
agreement. The Committee may, but shall not be required to, permit acceleration
of vesting or termination of forfeiture provisions upon any sale of the Company
or similar transaction.

 

10. Exercise. A Participant may pay the Exercise Price of the Units as to which
an Option is being exercised by the delivery of (a) cash, (b) check or (c) at
the Committee’s option, any other consideration that the Committee determines is
consistent with the Plan’s purpose and applicable law.

 

11. Withholding of Taxes. The Committee shall make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of any taxes
that the Company is required by any law or regulation of any governmental
authority to withhold in connection with any Option including, but not limited
to, requiring the Optionee to pay to the Company, in cash, an amount sufficient
to cover the Company’s withholding obligations.

 

12. Conditions Upon Issuance of Units.

 

(a) The Company shall not be obligated to sell or issue any Units upon the
exercise of any Option granted under the Plan unless the issuance and delivery
of Units comply with all provisions of applicable federal and state securities
laws.

 

(b) As a condition to the exercise of an Option, the Company may require the
person exercising the Option to make such representations and warranties as may
be necessary to assure the availability of an exemption from the registration
requirements of applicable federal and state securities laws.

 

(c) The Company shall not be liable for refusing to sell or issue any Units
covered by any Option if the Company cannot obtain authority from the
appropriate regulatory bodies deemed by the Company to be necessary to sell or
issue such Units in compliance with all applicable federal and state securities
laws. In addition, the Company shall have no obligation to any Participant,
express or implied, to list, register or otherwise qualify the Units covered by
any Option.

 

-3-



--------------------------------------------------------------------------------

(d) No Participant will be, or will be deemed to be, a holder of any Units
subject to an Option unless and until such Participant has exercised his or her
Option and paid the purchase price for the subject Units.

 

13. Restrictions on Transfer.

 

(a) Options issued pursuant to the Plan shall be nontransferable except by will
or the laws of descent and distribution, and may only be exercisable during the
Participant’s lifetime only by the Participant.

 

(b) Subject to Sections 11.5 and 11.6 of the LLC Agreement, and notwithstanding
any provision of the LLC Agreement (except for Section 11.2 of the LLC
Agreement), Units issued pursuant to the Plan shall be nontransferable except by
will or the laws of descent and distribution.

 

14. Company Purchase Option. No Units shall be issued with respect to the
exercise of any Option unless the Optionee has executed and delivered to the
Company a Redemption Agreement and become a party to the LLC Agreement.

 

15. Modification of Plan and Options.

 

(a) The Committee or the Company may from time to time and at any time alter,
amend, suspend, discontinue or terminate this Plan.

 

(b) At any time and from time to time, the Committee may execute an instrument
providing for modification, extension or renewal of any outstanding Option,
provided that no such modification, extension or renewal shall impair the Option
without the consent of the holder of the Option.

 

16. Effect of Change in Units Subject to the Plan. In the event that each of the
Units shall be changed into or exchanged for a different number or kind of
equity interest of the Company or of another entity (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
or otherwise), or in the event a Unit split or a dividend (other than a dividend
paid in respect of federal, state or other taxes) payment occurs, then the
Committee may take any action it deems advisable, including without limitation,
deciding to (a) substitute for each Unit then subject to Options or available
for Options the number and kind of units or shares of interest into which each
outstanding Unit shall be so changed or exchanged, or the number of Units as is
equitably required in the event of a Unit split, together with an appropriate
adjustment of the Exercise Price, or (b) cancel all such Options as of the
effective date of any merger, consolidation, recapitalization, reclassification,
split-up or combination by giving written notice to each holder thereof or his
personal representatives of its intention to do so and (i) by permitting the
exercise of all such Options, without regard to determinations of periods or
installments of exercisability during the fifteen (15) day period immediately
preceding such effective date or (ii) making a cash payment equal to the excess
of the Fair Market Value over the Exercise Price, multiplied by the number of
Units subject to all such Options.

 

17. Administration. A committee appointed by the Company (the “Committee”) shall
administer the Plan. Option agreements, in the form as approved by the
Committee, and containing such terms and conditions consistent with the
provisions of this Plan as are determined by the Committee, may

 

-4-



--------------------------------------------------------------------------------

be executed on behalf of the Company by any person designated by the Committee.
The Committee shall have complete authority to construe, interpret and
administer the provisions of this Plan and the provisions of the Option
agreements granted hereunder; to prescribe, amend and rescind rules and
regulations pertaining to this Plan; to suspend, discontinue or terminate this
Plan; and to make all other determinations necessary or deemed advisable in the
administration of the Plan. The determinations, interpretations and
constructions made by the Committee shall be final and conclusive. No member of
the Committee shall be liable for any action taken, or failed to be taken, made
in good faith relating to the Plan or any award thereunder, and the members of
the Committee shall be entitled to indemnification and reimbursement by the
Company in respect of any claim, loss, damage or expense (including attorneys’
fees) arising therefrom to the fullest extent permitted by law.

 

18. Continued Employment Not Presumed. Nothing in this Plan or any document
describing it nor the grant of any Option shall give any Participant the right
to continue in the employment of the Company or affect the right of the Company
to terminate the employment of any such person with or without cause.

 

19. Governing Law. THE PLAN SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS ENTERED INTO AND TO BE PERFORMED IN THE STATE OF
DELAWARE.

 

20. Severability of Provisions. If any provision of this Plan is determined to
be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect the remaining provisions of the Plan, but such
invalid, illegal or unenforceable provision shall be fully severable, and the
Plan shall be construed and enforced as if such provision had never been
inserted herein.

 

###############

 

-5-



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDED AND RESTATED

CONSOLIDATED CONTAINER HOLDINGS LLC

1999 UNIT OPTION PLAN

 

THE UNITS DISCUSSED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE
BEING ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
ACT AND SUCH LAWS. NEITHER THE UNITS NOR ANY INTEREST THEREIN MAY BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF REGISTRATION
UNDER THE ACT AND UNDER ANY APPLICABLE STATE SECURITIES LAWS UNLESS PURSUANT TO
EXEMPTIONS THEREFROM. ADDITIONAL RESTRICTIONS ON TRANSFER OF THE UNITS ARE SET
FORTH IN THE LIMITED LIABILITY COMPANY AGREEMENT. THE UNITS HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE COMPANY. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

Special Unit Acquisition, Ownership and Redemption Agreement

 

This Special Unit Acquisition, Ownership and Redemption Agreement (this
“Agreement”) is entered into as of the date set forth on the signature page to
this Agreement by and between Consolidated Container Holdings LLC, a Delaware
limited liability company (the “LLC”), and the individual identified on the
signature page to this Agreement (“Service Provider”). Capitalized terms not
otherwise defined herein shall have the meanings accorded to such terms in the
Amended and Restated Limited Liability Company Agreement of Consolidated
Container Holdings LLC, dated as of May 20, 2004 (the “LLC Agreement”) or, if
not defined in the LLC Agreement, the Plan (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the LLC was formed pursuant to the Limited Liability Company Agreement
of Consolidated Container Holdings LLC dated as of July 1, 1999;

 

WHEREAS, Service Provider provides (or will provide) services, as an employee,
to the LLC;

 

WHEREAS, the LLC desires to sell to Service Provider the interest in the LLC
(the “Units”) pursuant to the exercise of an option held by Service Provider
under the Second Amended and Restated Consolidated Container Holdings LLC 1999
Unit Option Plan (the “Plan”), subject to the terms and conditions of this
Agreement; and

 

WHEREAS, Service Provider desires to acquire the Units specified in connection
with Service Provider’s exercise of an option under the Plan, subject to the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the receipt
and adequacy of which all the parties to this Agreement acknowledge, the parties
mutually agree as follows:

 

A-1



--------------------------------------------------------------------------------

Grant of Interest

 

1. Subject to the terms and conditions of this Agreement, the LLC hereby sells
to Service Provider as of the Effective Date the Units, including Units subject
to an option (an “Option”), identified as being owned by Service Provider
pursuant to the Service Provider’s Option agreement (collectively, the
“Interest”).

 

Redemption of the Interest

 

2. Service Provider hereby agrees and acknowledges that his or her Interest
shall be subject to the following terms and conditions:

 

(a) Termination for Cause. At any time after a Termination for Cause (as
hereinafter defined) has occurred, the LLC may purchase the Units for the lesser
of (i) Service Provider’s Capital Account with respect to the Units as of the
Election Date (as hereinafter defined) and (ii) the Fair Market Value (as
hereinafter defined) of the Units on the Election Date. In addition, all of the
Service Provider’s outstanding Options, whether vested or unvested, shall
terminate immediately without payment therefor.

 

(b) Termination Other than for Cause. At any time after a Termination Event (as
hereinafter defined) has occurred, the LLC may purchase (i) the Units for a
price equal to the Fair Market Value of the Units on the Election Date and (ii)
all vested Options whose exercise price is less than the Fair Market Value of
the Units on the Election Date for a price equal to (A) the Fair Market Value of
the Units on the Election Date less (B) the exercise price of such Options. In
addition, all of the Service Provider’s outstanding Options that are unvested or
whose exercise price is greater than the Fair Market Value of the Units on the
Election Date shall terminate without payment therefor.

 

(c) Method of Exercise of Redemption Right. The Partnership may make an election
pursuant to this Section 2 to purchase the Interest by delivering written notice
of such election to Service Provider. Delivery may be made by courier, regular
U.S. mail, overnight delivery, or telecopy, and shall be effective on the date
of delivery to Service Provider.

 

(d) Definitions. The “Election Date” shall mean the date the LLC elects to
purchase all or any portion of the Interest. The “Fair Market Value” of the
Interest as of any date (the “Valuation Date”) shall be equal to, prior to a
Public Offering, the fair market value thereof, disregarding any discount for
minority interest or marketability of the Interest and assuming the prior
conversion, exercise or exchange of all outstanding securities convertible into
Units (“Unit Equivalents”) as determined within six (6) months of the Valuation
Date by the Board of Directors in its sole discretion (the “Board
Determination”); provided, that if the Board Determination is in excess of
$250,000 in the aggregate for all Units being valued and if the Service Provider
disagrees, in good faith, with the Board Determination, the Service Provider
shall promptly notify the LLC of such disagreement, in which event an
independent appraiser, accountant or investment banking firm (the “Appraiser”)
selected by mutual agreement of the Service Provider and the Board of Directors
of the LLC shall make a determination of the fair market value thereof,
disregarding any discount for minority interest or marketability of the Interest
and assuming the prior conversion, exercise or exchange of all outstanding Unit
Equivalents (the “Appraiser Determination”), and if the Appraiser Determination
is (i) not at least 110% of the Board Determination, “Fair Market Value” shall
be the Board Determination and the Service Provider shall pay the cost of such
Appraiser Determination or (ii) 110% of the Board Determination or greater,
“Fair Market Value” shall be the Appraiser Determination and the LLC shall pay
the cost of such Appraiser Determination. Subsequent to an Initial Public
Offering (as defined in the LLC Agreement), the term “Fair Market Value” shall
mean the price per share equal to the average of

 

A-2



--------------------------------------------------------------------------------

the last sales price of the Class A Common Stock, par value $.01 per share
(“Common Stock”), of Reid Plastics Holdings, Inc., or any successor thereto (the
“Company”) on the last thirty trading days prior to the Valuation Date (the
“Repurchase Calculation Period”) on each exchange on which the Common Stock may
at the time be listed or, if there shall have been no sales on any of such
exchanges during the Repurchase Calculation Period, the average of the closing
bid and asked prices on each such exchange on each day during the Repurchase
Calculation Period or, if there are no such bid and asked prices during the
Repurchase Calculation Period on the next preceding date when such bid and asked
prices occurred or, if the Common Stock shall not be so listed, the average of
the closing sales prices as reported by NASDAQ during the Repurchase Calculation
Period in the over-the-counter market. A “Termination for Cause” means a
circumstance with respect to which the LLC or any Subsidiary terminates the
Service Provider’s employment for “Cause”, as such term is defined in the
Service Provider’s employment agreement or, if no such agreement exists, or such
term is not defined in the employment agreement, “Cause” shall mean the
following the Service Provider’s (i) willful and intentional misconduct or gross
negligence in the performance of, or willful neglect of, the Service Provider’s
duties, which has caused demonstrable and serious injury (monetary or otherwise)
to the LLC or (ii) conviction of, or plea of nolo contendere to, a felony. A
“Termination Event” means a circumstance with respect to which Service Provider
is no longer an employee of or consultant to the LLC or any Subsidiary for any
reason (other than a Termination for Cause), including, without limitation,
voluntary retirement by the Service Provider, termination by the LLC without
Cause, termination due to disability or voluntary termination by the Service
Provider.

 

Cooperation in Effecting Transfer to Partnership

 

3. Service Provider acknowledges and agrees that upon the transfer of the
Interest, Service Provider shall promptly execute, perform and deliver any and
all documents, forms and agreements requested by the LLC to reflect the
assignment, transfer and redemption of the Interest by the Service Provider to
the LLC.

 

Service Provider Representations and Warranties

 

4. Service Provider hereby represents and warrants to the LLC as follows:

 

(a) (i) Service Provider has been furnished prior to the date hereof a copy of
the LLC Agreement or a photocopy counterpart thereof, (ii) the LLC has made
available to the Service Provider the opportunity to ask questions of, receive
answers and to obtain any additional information necessary to verify the
accuracy of the information set forth in the LLC Agreement and all attachments
and amendments thereto, and Service Provider has received all such requested
information from the LLC concerning the terms and conditions of the LLC
Agreement, and (iii) Service Provider has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of owning the Interest.

 

(b) Service Provider has received no representations or warranties from LLC, any
member of the LLC or their employees or agents, or any other person and, in
accepting the Interest, Service Provider is relying solely on the information
contained in the LLC Agreement.

 

(c) Service Provider recognizes that the potential reward from owning the
Interest is speculative and that any obtaining of money pursuant to the Interest
involves a high degree of uncertainty.

 

(d) Service Provider has adequate net worth and means of providing for his
current needs and possible personal contingencies, and has no need, and
anticipates no need in the foreseeable future, to sell the Interest which he
hereby acquires.

 

A-3



--------------------------------------------------------------------------------

(e) Service Provider acknowledges that it has been advised that the interests in
the LLC have not been registered under the Securities Act of 1933, as amended,
or under any state securities law or regulation.

 

(f) The Interest which Service Provider hereby accepts will be acquired for his
own account for investment and not for the benefit of any other person or with a
view toward resale or redistribution, and Service Provider does not now have any
reason to anticipate any change in his circumstances or other particular
occasion or event which would cause him to sell his Interest.

 

(g) Service Provider acknowledges that there are substantial restrictions on the
transferability of the Interest. Since the Interest is not, will not be, and
Service Provider has no right to require that it be, registered under the
Securities Act of 1933, as amended, or any other applicable state securities
laws, the Interest may not be, and Service Provider agrees that it shall not be,
sold unless such sale is exempt from such registration under the Securities Act
of 1933, as amended, and any other applicable state securities laws or
regulations and unless the other requirements set forth in the LLC Agreement are
met, and the Service Provider recognizes that the Interest must otherwise be
held indefinitely and the Service Provider must continue to bear the economic
risk of the investment in the Interest. Service Provider further acknowledges
that the LLC is under no obligation to aid him or her in obtaining any exemption
from any registration requirements and that the Interest is completely
non-transferable. The Service Provider acknowledges that there is not an
existing public or other market for the Interest and there can be no assurance
that he will be able to sell or dispose of his Interest, even if the transfer of
such interest is otherwise allowed pursuant to this Agreement or the LLC
Agreement.

 

(h) In the event that Service Provider resides in a jurisdiction which requires
any legend to be placed on the LLC Agreement in addition to the legend existing
thereon, Service Provider consents to the placement of such legend on such
document.

 

(i) The Service Provider is competent to and has sufficient capacity to enter
into and perform his obligations under this Agreement. This Agreement has been
duly executed and delivered by the Service Provider. Assuming the due execution
and delivery hereof by the other parties thereto, this Agreement is enforceable
against the Service Provider in accordance with its terms.

 

(j) Service Provider understands the meaning and legal consequences of the
representations and warranties of Service Provider contained in this Section 4.
Service Provider further understands that the LLC and its respective members,
principals and officers will rely upon such representations and warranties in
connection with their execution and performance of this Agreement. In this
connection, Service Provider hereby agrees to indemnify and hold the LLC and
their respective principals, officers, affiliates, employees and agents harmless
from and against all losses, claims, damages, expenses or liabilities resulting
or arising from the inaccuracy, the incompleteness or a breach by Service
Provider of any such representation or warranty. All representations and
warranties of Service Provider contained in this Agreement shall survive the
execution of this Agreement.

 

(k) Service Provider acknowledges that he will not be deemed to have made any
capital contributions to the LLC by virtue of his services to the LLC.

 

(l) Service Provider acknowledges that, as an entity formed (for federal income
tax purposes) as a partnership, the LLC will not pay federal income taxes, but
each member (including Service Provider) of the LLC will be required to report
his share (whether or not distributed) of the income, gains,

 

A-4



--------------------------------------------------------------------------------

losses, deductions and credits of the character specified in Section 702 of the
Internal Revenue Code of 1986, as amended (“Code”). Service Provider
acknowledges that he understands that the LLC may not be able to distribute cash
to provide for such taxes. Thus, it is possible that Service Provider as a
member of the LLC could incur income tax liabilities attributable to the LLC
without receiving from the LLC sufficient cash distributions with which to pay
such tax liabilities.

 

(m) In addition to the federal income tax consequences described above, Service
Provider acknowledges that certain states in which the LLC may own property will
impose an income tax on that portion of an individual member’s distributive
share of LLC net income, as adjusted, attributable to that state in excess of
certain allowable pro-rated deductions and/or personal exemptions (or credits).
Service Provider acknowledges that both the substantive features of state and
local taxes, income taxes and the filing requirements will vary and that the LLC
may also be required to withhold state taxes from distributions to Service
Provider in some instances.

 

5. Intentionally deleted.

 

Covenants of Service Provider

 

6. Service Provider hereby acknowledges and agrees that Service Provider, as the
owner of the Interest, has executed a counterpart of the LLC Agreement and
therefore is bound by and subject to the terms of the LLC Agreement. Service
Provider covenants and agrees to abide by the terms of the LLC Agreement as in
effect from time to time.

 

Power of Attorney

 

7. Service Provider does hereby irrevocably constitute and appoint the Chief
Financial Officer of the LLC with full power of substitution as his true and
lawful agent and attorney-in-fact, in Service Provider’s name and stead to
execute, acknowledge, deliver, swear to and/or file the LLC Agreement and all
such other instruments as are described in the LLC Agreement. The power of
attorney granted hereby shall be deemed to be coupled with an interest and shall
be irrevocable and survive the death, dissolution, disability, bankruptcy or
legal incapacity of Service Provider and shall extend to Service Provider’s
heirs, successors and assigns.

 

Miscellaneous

 

8. The address of Service Provider for all purposes shall be the address set
forth on the signature page of this Agreement or such other address of which the
LLC has received written notice.

 

9. All article or section titles or captions in this Agreement are for
convenience only. They shall not be deemed part of this Agreement and in no way
define, limit, extend or describe the scope or intent of any provisions of this
Agreement.

 

10. The parties shall execute and deliver all documents, provide all information
and take or refrain from taking action as may be necessary or appropriate to
achieve the purpose of this Agreement.

 

A-5



--------------------------------------------------------------------------------

11. This Agreement shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns.

 

12. This Agreement constitutes the entire agreement among the parties pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

13. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

14. This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties, notwithstanding that all
the parties are not signatories to the original or the same counterpart.

 

15. This Agreement shall be construed in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Delaware applicable to
contracts entered into and to be performed in the State of Delaware.

 

16. If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

17. For purposes of this Agreement, the terms “Controlling” and “Control” with
respect to an entity means the power, directly or indirectly, either to direct
or cause the direction of the management policies of such entity, whether
through the ownership of voting securities or equity interest, by contract or
otherwise.

 

18. Any provision of this Agreement to the contrary notwithstanding, the LLC may
take such steps as it may deem necessary or desirable for the withholding of any
taxes which it is required by law or regulation of any governmental authority,
federal, state or local, domestic or foreign, to withhold in connection with the
Interest granted hereto.

 

19. If Service Provider shall ever become legally divorced, then in connection
with the property settlement that occurs with respect to such divorce, Service
Provider and his spouse (“Spouse”) shall each use his or her best efforts to
convince the court to award 100% of the Interest to Service Provider. If the
court awards any portion of the Interest to Spouse, Service Provider shall
purchase and/or otherwise acquire from Spouse, for Liquidation Value (defined
below), all of Spouse’s interest (if any) in the Interest, and Spouse agrees to
cooperate in transferring to Service Provider such legal, economic and other
rights in the Interest. If Service Provider fails to purchase and/or otherwise
acquire such rights, then the LLC shall have the right to acquire from Spouse,
for Liquidation Value, all of Spouse’s interest in the Interest. If the LLC does
not acquire Spouse’s interest in the Interest, Spouse shall be treated only as
an assignee of an interest in the LLC, and shall not be treated as a substitute
member, and shall merely have a right to receive allocations of, profit, loss
and other items of income, gain or deduction and credit, and the rights to
distributions. Spouse is executing this Agreement solely to evidence her consent
and agreement to take such actions as may be necessary to comply with this
Section 19. If Service Provider should ever become divorced and then remarry
during the term of this Agreement, Service Provider covenants and agrees that
Service Provider will cause his spouse to execute a counterpart to this
Agreement solely to evidence such spouse’s consent and agreement to take such
actions as may be necessary to comply with this Section 19. The term
“Liquidation Value” with respect to the Interest (or an economic interest in any
portion of the

 

A-6



--------------------------------------------------------------------------------

Interest) means the amount the owner would receive under the terms of the LLC
Agreement if the LLC sold its assets for Fair Market Value, discharged all of
its liabilities, and distributed the remaining proceeds to the Partners pursuant
to Article XII of the LLC Agreement.

 

20. Nothing contained in this Agreement shall be deemed to obligate the LLC or
any subsidiary of the LLC to employ the Service Provider in any capacity
whatsoever or to prohibit or restrict the Company (or any such subsidiary) from
terminating the employment, if any, of the Service Provider at any time or for
any reason whatsoever, with or without cause.

 

[Signature lines to be added at time of issuance of Units.]

 

A-7